UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 12b-25 NOTIFICATION OF LATE FILING [ ] Form10-K [ ]Form 20-F [ ] Form 11-K [ X ] Form 10-Q [ ] Form 10-D [ ]Form N-SAR [ ] Form N-CSR For the period ended May 31, 2010. [ ] Transition Report on Form 10-K. [ ] Transition Report on Form 20-F. [ ] Transition Report on Form 11-K. [ ] Transition Report on Form 10-Q. For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: N/A PART I - REGISTRANT INFORMATION GREENCHEK TECHNOLOGY INC. Full Name of Registrant 000-53269 SEC File Number 101 California Street, Suite 2450 San Francisco, CA 94111 (Address of principal executive offices, including zip code.) PART II - RULES 12B-25 and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25, the following should be completed. (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report of Form 10-K, Form 20-F, 11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE The company’s auditors have not yet completed their review of the financial statements. PART IV - OTHER INFORMATION 1. Name and telephone number of person to contact in regard to this notification. Lincoln Parke(888) 775-7579 2. Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months (or for such shorter) period that the registrant was required to file such reports) been filed? If answer is no, identify reports. Yes[X]No[] 3. Is its anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes[]No[X] If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Greenchek Technology Inc. has caused this notification to be signed on its behalf by theundersigned hereunto duly authorized, on this 16th day of July, 2010. GREENCHEK TECHNOLOGY INC. (the Registrant) BY:/s/ Lincoln Parke Lincoln Parke President, Principal Executive Officer, Secretary, Treasurer and a member of the Board of Directors. -2-
